Citation Nr: 1628213	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38 United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.A.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from May 1982 to May 1985 and from August 1989 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Vocational Rehabilitation and Employment Division of a VA Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was found entitled to vocational rehabilitation benefits in November 2008.

2.  The Veteran states that he was unable to take more than three credit hours per semester in pursuit of his degree resulting in taking ten or more years to complete his degree.

3.  Special circumstances to allow the Veteran to complete his degree at less than half-time participation have not been shown.  


CONCLUSION OF LAW

The discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38 United States Code, was proper.  38 U.S.C.A. §§ 3106, 3107, 3108, 3111 (West 2014); 38 C.F.R. §§ 21.180, 21.197, 21.198, 21.310, 21.362, 21.314, 21.364, 21.4270 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Each vocational rehabilitation participant's case will be assigned to a specific case status from the point of initial contact until all appropriate steps in the rehabilitation process have been completed.  The case manager is responsible for assigning a case to the appropriate case status at each point in the rehabilitation process.  38 U.S.C.A. §§ 3106, 3107; 38 C.F.R. § 21.180.  A veteran's vocational rehabilitation program may be temporarily suspended or placed in "interrupted" status if the veteran fails to continue the rehabilitation process, or if the veteran's conduct or cooperation becomes unsatisfactory.  38 U.S.C.A. § 3111; 38 C.F.R. § 21.197. 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 U.S.C.A. § 3111; 38 C.F.R. § 21.364.  At this point, the veteran's status is changed to "discontinued."  VA will discontinue the veteran's case and assign the case to discontinued status following assignment to interrupted status for reasons such as the veteran's failure to initiate or continue the rehabilitation process without furnishing an acceptable reason for his failure to do so following assignment to interrupted status, or unsatisfactory conduct and cooperation.  38 U.S.C.A. §§ 3108, 3111; 38 C.F.R. § 21.198. 

When a veteran is seeking or being provided with training and rehabilitation services, the veteran must: (1) Cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) Arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) Seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) Conform to procedures established by VA governing pursuit of a rehabilitation plan.  38 C.F.R. § 21.362.  

A veteran is required to pursue a rehabilitation program at a rate which meets the requirement for full- or part-time participation.  38 C.F.R. §§ 21.310, 21.312, 21.4275 (2015).  However, a veteran may pursue a rehabilitation program at a less rate, if such pursuant is a part of the veteran's plan.  38 C.F.R. § 21.314.  For collegiate undergraduate courses, quarter-time is defined as one to three semester hours or equivalent while half-time is defined as seven through nine semester hours or equivalent.  38 C.F.R. § 21.4270(c).  

During this appeal, VA's Vocational Rehabilitation Manual was revised.  At the time of the Veteran's claim, pursuit at less than half-time may be approved on a temporary basis if: it is specifically included in the rehabilitation plan, training time is reduced during a time, or reduced work tolerance has been determined.  Upon completion of one term, determine whether the veteran's rate of pursuit can be increased to a half time or greater.  M28, Part IV, Subpart iv, Chapter 2, Section B.  Special circumstances that allow a veteran to attend at less than half time include, but are not limited to: reduced work tolerance, full or part-time employment, or a serious employment handicap.  Id.  

The current version of the manual provides that pursuit at less than full-time may be approved after careful consideration of all relevant factors, including, but not limited to the following: effects of the disabilities; family responsibilities; economic circumstances; determination of reduced work tolerance; individual's employment status; and other situational factors.  Participation at less than half time may be approved temporary basis if it is specifically identified in the plan and/or a determination of reduced work tolerance has been made.  The vocational rehabilitation counselor must determine whether the rate of pursuit can be increased to at least half-time upon the completion of the term.  M28, Part IV, Section C, Chapter2, at paragraph 2.07.  

The Veteran applied for vocational rehabilitation and education benefits in November 2008.  At that time, it was noted that the Veteran was an instructor of a Junior Reserve Officer Training Program.  The Veteran indicated on his vocational rehabilitation and education application that he needed additional educational training in the form of an associate's degree in order to keep his position as a Junior Reserve Officer Training Program instructor.  That same month, the Veteran was advised that he was eligible for participation in a vocational rehabilitation and education program.  In a February 2009 narrative assessment, the Veteran's rehabilitation counselor explained to the Veteran that he would need to demonstrate reasonable progress towards accomplishing his goal of obtaining an associate's degree.  In this context, reasonable progress was defined as the Veteran taking nine to 12 credit hours per semester towards his degree.  However, the Veteran stated that he was unable to take more than three credit hours per semester.

In March 2009, a VA rehabilitation officer upheld the decision not to proceed with the development of a rehabilitation plan for the Veteran because he was unable to demonstrate reasonable progress towards obtaining his degree.  It was noted that the Veteran was able to take only three credit hours per semester as a result of his full-time work schedule, but such a course load was noted to be "less than half-time."  The rehabilitation officer also noted that the counselor briefed the Veteran on other options to obtain his degree.

In a May 2009 report of contact, the rehabilitation counselor provided the Veteran with information about the post-9/11 GI Bill. The Veteran acknowledged that the GI Bill benefits may be better for him, but he wished to continue his appeal because he was angry that the vocational rehabilitation and education program brochure "should have explained the rate of pursuit issue."  The Veteran was also advised in May 2009 of the pertinent regulations pertaining to rate of pursuit and pursuit of training under special conditions, including pursuit at less than half-time.  It was noted that the Veteran worked 40 to 50 hours per week and was able to take only three credit hours.  Based on this information, it was determined that the Veteran would need ten or more years to complete his degree program.  It was also noted that the Veteran did not meet the criteria for consideration of reduced pursuit at less than half-time.  The Veteran was further advised by way of an August 2009 letter that his participation in vocational rehabilitation and education was "interrupted," effective February 2009, because the Veteran was unable to pursue coursework at least half-time.  The Veteran stated in his August 2009 substantive appeal that he met the criteria for consideration of reduced pursuit at less than half-time. 

The Veteran submitted a statement in September 2009 in which he requested consideration of reduced pursuit at less than half-time.  The Veteran was subsequently notified in September 2009 that his vocational rehabilitation and education participation was discontinued.  Prior to discontinuing the Veteran's vocational rehabilitation and education participation, the rehabilitation counselor offered the Veteran the option of participating in reduced pursuit at less than half-time for one semester.  The Veteran was notified that after completion of that one semester, he would have to take additional classes or find alternate means to pay for his classes.  The Veteran informed the rehabilitation counselor that he wished to take the full ten years to complete the degree program.  Based on the Veteran's insistence to be allowed to complete the program on his terms at that rate, the rehabilitation counselor determined that VA would not be able to assist the Veteran in taking classes over the next ten years to obtain his associate's degree.  The Veteran's vocational rehabilitation and education participation was discontinued, effective October 2009.  The Veteran was notified by way of a letter dated October 2009 of the ways to reestablish eligibility and entitlement to Chapter 31 educational benefits. 

The Veteran testified before the Board in connection with this claim in October 2011.  Specifically, the Veteran acknowledged that he was not enrolled as a half-time student in a vocational rehabilitation and education program.  The Veteran described himself as "not necessarily willing" to become at least a half-time student due to concerns about his ability to properly complete two classes per semester in addition to his full-time work responsibilities.  The Veteran requested a waiver which would permit him to take one class per semester, rather than the required two classes.  The Veteran also acknowledged that he currently received post-9/11 GI Bill benefits and that he was enrolled in one class at the time of the hearing.  The benefits from the GI Bill, according to the Veteran, included paid tuition and a stipend for books.  The Veteran also expressed frustration with the vocational rehabilitation and education eligibility process, stated that his particular circumstances were not considered, and that he was not afforded the opportunity to work directly with a rehabilitation counselor.  The Veteran further claimed that he was "neglected," but admitted that there were some situations where he might have been able to take two classes in a semester.  However, the Veteran later testified that the nature of his work as a Junior Reserve Officer Training Program instructor did not allow him to take more than one class at a time.  The Veteran also denied receiving instructions from a rehabilitation counselor about tutoring or other available programs.

The case was remanded by the Board in February 2012 and November 2015 to obtain the Veteran's claims file, as well as to determine the impact, if any, of the Veteran's receipt of post-9/11 GI Bill benefits on his claim of entitlement to vocational rehabilitation and education benefits.  In addition to obtaining the Veteran's electronic claims file, a March 2016 supplemental statement of the case determined that the Veteran's receipt of post-9/11 GI Bill benefits did not prohibit his entitlement to vocational rehabilitation and education benefits.  The Veteran was determined to continue to meet the basic eligibility criteria to apply for vocational rehabilitation and education benefits and services.

Based on a review of the evidence, the Board concludes that the discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38 United States Code, was proper.  In this case, the evidence shows that the Veteran was unable to pursue his degree at a rate which meets the requirement for full- or part-time participation.  The Veteran reported being only able to take three credit hours a semester, which equates to quarter time or less.  38 C.F.R. § 21.4270(c).  The Veteran was specifically offered the option of participating in reduced pursuit at less than half-time for one semester, but declined.  

The Board acknowledges the Veteran's report that his work did not allow him the opportunity to take more than three credit hours a semester.  As noted above, full or part-time employment is a special circumstance allowing for a veteran to attend at less than half time.  Although the Veteran testified that he had concerns about his ability to properly complete two classes per semester in addition to his full-time work responsibilities, he has not demonstrated why he is unable to pursue his degree at least half-time.  The evidence shows that the Veteran did not attempt to take more than three hours a semester.  The evidence does not show that taking more than three hours a semester would interfere with the Veteran's full-time employment or that he would be unable to pass his classes.  Furthermore, the Veteran himself testified that there were some situations where he might have been able to take two classes in a semester.  Consequently, the Board is unable to conclude that special circumstances allowing for participation at less than part-time have not been shown.  

Moreover, the evidence shows that the Veteran was unable to arrange a schedule that allowed him to devote the time needed to attain the goals of the rehabilitation plan.  A veteran's responsibilities as a participant include arranging a schedule which allows him to devote the time needed to attain the goals of the rehabilitation plan.  38 C.F.R. § 21.362.  As discussed above, it was determined that the Veteran would need ten or more years to complete his degree program as he was only able to take one class a semester.  The Veteran himself informed the rehabilitation counselor that he wished to take the full ten years to complete the degree program.  As such, the evidence supports a finding that the Veteran was unable to meet his responsibility of arranging a schedule allowing him to devote the time needed to attain his degree.  Taking ten years to complete the degree program was correctly determined to not demonstrate reasonable progress towards obtaining his degree, especially as the Veteran has not shown how his work prevented him from taking more than three hours per semester.  In light of the Veteran being unable to demonstrate reasonable progress towards obtaining his degree, discontinuation of his participation in the vocational rehabilitation and education program was proper.  

In view of the foregoing, the Board concludes that the discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38 United States Code, was proper and the appeal is denied.  


ORDER

The discontinuation of the Veteran's participation in a vocational rehabilitation and education program under the provisions of Chapter 31, Title 38 United States Code, was proper; the appeal is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


